WHITING, J.
(dissenting.) I am of the opinion that, as a matter of course, the commissioner should have created a board of arbitration to consider respondent’s claim for compensation; and that he should not have assumed the right to pass upon the very matters which the lawi contemplates shall be determined by such a board. In this case the -commissioner went into every question that would properly have been before a board of arbitration. -My colleagues hold that section 9474 gives the commissioner revisory power, and that, inasmuch as we must presume that he would, upon revision, have overturned any determination of a board, if it had chanced to differ from his views, the error, if any, in not creating a board, “was error without prejudice.” If my colleagues are correct, it would never be reversible error for the commissioner to refuse to submit a claim to arbitrators and hear and determine it as sole arbitrator.
The evidence shows: That respondent was afflicted with flat feet prior to the accident; that, while it may -be that the pain in tine right foot originated from th-e flat feet, yet, that he is suffering a disability 'because of pain in that foot; that 'he suffers no pain in- the left foot; that he h-as received no accident to the right foot other than the one that resulted in the sprain; that this injury must have (been a severe one, as indicated -by the length) of time he suffered from the sprain; and that, while the pain may- be traceable to flat feet rather than to the sprain, yet the original cause thereof is traceable back to the accident and not *549elsewhere. There is not a 1 doctor or other party who testified that in his opinion, respondent would now be suffering these pains if it had not been for-such accident.
I am of the opinion that the views of the trial judge, as expressed in-his statements found in appellant’s brief, are sound; that respondent is entitled to have a hearing before a board of arbitration ; and that it is for such board of arbitration to determine the cause of this disability.